Citation Nr: 0519923	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  96-46 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
with degenerative disc disease, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 1998, a Board hearing was held in Washington, DC.  


FINDINGS OF FACT

1.  An October 2004 RO rating decision granted service 
connection for degenerative disc disease of the lumbosacral 
spine and evaluated that condition with the service-connected 
lumbosacral strain, assigning a 20 percent disability rating 
effective October 30, 1995.  

2.  In a letter dated November 2, 2004, the veteran stated 
that he accepted the decision on his claim and that he wished 
not to appeal the decision.   

3.  In a statement from the veteran, dated January 11, 2005, 
he indicated that he accepted the findings in his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant regarding the issue of entitlement to an increased 
rating for lumbosacral strain, with degenerative disc 
disease, currently rated as 20 percent disabling, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  

In October 2004, the RO issued a rating decision granting 
service connection for degenerative disc disease of the 
lumbosacral spine and evaluated that condition with the 
service-connected lumbosacral strain, assigning a 20 percent 
disability rating effective October 30, 1995. Thereafter, in 
a letter dated November 2, 2004, the veteran stated that he 
accepted the decision on his claim and that he wished "not 
to appeal" the decision.  Moreover, the January 4, 2005 
notice letter to the veteran informing him of the RO's 
decision on his claim stated that, if he wished to withdraw 
his appeal, to let VA know within 60 days.  In response, the 
veteran submitted a statement, dated January 11, 2005, in 
which he stated, "I accept your findings in my appeal."        
    
These statements by the veteran, and particularly the 
statement in the November 2, 2004 letter that he wished "not 
to appeal" the decision, constitute a valid withdrawal of 
the veteran's appeal.  Therefore, the Board finds that the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  
 



ORDER

The appeal is dismissed with regard to the issue of 
entitlement to an increased rating for lumbosacral strain, 
with degenerative disc disease, currently rated as 20 percent 
disabling.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


